                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION


    JOHN ROBERTS,

                   Plaintiff,

    v.                                                                    Case No. 2:19-CV-23

    JON DOE DELTA COUNTY                                                  HON. GORDON J. QUIST
    PROSECUTOR, et al.,

               Defendants.
    __________________________________/


                          OPINION REGARDING MOTIONS TO DISMISS

                                     I. Procedural OVERVIEW

          On January 26, 2019, Plaintiff, John Roberts, filed a complaint against the Delta County

Prosecutor’s Office, Michigan State Police Trooper Belonga, 1 Prosecutor Lauren Wickman, and

the Michigan State Police (MSP), alleging a number of claims pursuant to 42 U.S.C. § 1983 and,

arguably, a state-law malicious prosecution claim. Roberts’s claims arose out of a September 16,

2016, traffic stop of Roberts by Trooper Belonga and a subsequent criminal prosecution by Delta

County.

          On March 19, 2019, Defendants Prosecutor’s Office and Wickman filed a motion to

dismiss pursuant to Fed. R. Civ. P. 12(b)(6) arguing that the Prosecutor’s Office is not a legal

entity capable of being sued and that Wickman, as a prosecutor, is entitled to absolute prosecutorial

immunity or, alternatively, qualified immunity on Roberts’s federal-law claims and governmental

immunity on Roberts’s state-law claim. (ECF No. 14.) Roberts responded on April 9, 2019. (ECF



1
    The complaint erroneously named Trooper Belonga as Trooper Bologna.
No. 18.) Although Roberts did not file a motion to amend, he attached a proposed amended

complaint to his response. On April 23, 2019, the Prosecutor’s Office and Wickman replied,

arguing that Roberts’s new allegations in his proposed amended complaint do not suffice to avoid

dismissal. (ECF No. 19.)

       On May 2, 2019, the MSP and Trooper Belonga moved to dismiss the complaint pursuant

to Fed. R. Civ. P. 12(b)(6) on the grounds that Roberts’s claims against the MSP and Trooper

Belonga in his official capacity are barred by the Eleventh Amendment, that Trooper Belonga is

entitled to qualified immunity, and that the complaint otherwise fails to state a claim. In response,

on May 17, 2019, Roberts filed his first amended complaint. (ECF No. 25.) On May 23, 2019,

the Prosecutor’s Office and Wickman filed a motion to strike the first amended complaint, arguing

that Roberts filed the first amended complaint too late to qualify as an amendment as of right (at

least as to the Prosecutor’s Office and Wickman), and Roberts had not obtained written consent or

leave from the Court before filing his amended pleading. (ECF No. 26.) On May 30, 2019,

Roberts filed a motion to amend (ECF No. 29), as well as a response to the Prosecutor’s Office

and Wickman’s motion to strike (ECF No. 30), arguing that the Court should grant his motion to

amend. The Prosecutor’s Office and Wickman responded to Robert’s motion to amend on June

11, 2019 (ECF No. 34), arguing that the amendment is futile.

       Finally, on June 3, 2019, the MSP and Trooper Belonga filed a motion to dismiss the first

amended complaint. (ECF No. 31.) Roberts has responded to the motion (ECF No. 38), and the

MSP and Trooper Belonga have replied (ECF No. 39.)

       Given the existing procedural quagmire—with Roberts’ first amended complaint being

effective as to the MSP and Trooper Belonga but not as to the Prosecutor’s Office and Wickman,

and the MSP and Trooper Belonga moving for dismissal of the first amended complaint and the



                                                 2
Prosecutor’s Office and Wickman opposing Roberts’s motion to amend—the Court will grant

Roberts’s motion to amend and consider his first amended complaint the operative pleading. In

addition to deciding the MSP and Trooper Belonga’s motion to dismiss, the Court will treat the

Prosecutor’s Office and Wickman’s opposition to the motion for leave to amend on the ground of

futility, together with their motion and supporting briefs to dismiss the original complaint, as their

motion to dismiss the first amended complaint.

        For the following reasons, the Court will grant both motions to dismiss and dismiss

Roberts’s first amended complaint with prejudice. 2

                                          II. MOTION STANDARD

        Pursuant to Federal Rule of Civil 8(a), a complaint must provide “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Detailed factual allegations

are not required, but “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

required more than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1964–65

(2007) (quoting Conley v. Gibson, 355 U.S. 41, 47, 78 S. Ct. 99, 103 (1957)). The court must

accept all of the plaintiff’s factual allegations as true and construe the complaint in the light most

favorable to the plaintiff. Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009). The court must

determine whether the complaint contains “enough facts to state a claim to relief that is plausible

on its face.” Twombly, 550 U.S. at 570, 127 S. Ct. at 1974. “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.

1937, 1949 (2009).        Although the plausibility standard is not equivalent to a “‘probability


2
 Although Roberts and the Prosecutor’s Office and Wickman have requested oral argument, the Court finds that the
briefs adequately develop the issues and oral argument is unnecessary.

                                                       3
requirement,’ . . . it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (quoting Twombly, 550 U.S. at 556, 127 S. Ct. at 1965). “[W]here the well-pleaded facts do

not permit the court to infer more than a sheer possibility of misconduct, the complaint has

alleged—but it has not ‘show[n]’—that the pleader is entitled to relief.” Id. at 679, 129 S. Ct. at

1950 (quoting Fed. R. Civ. P. 8(a)(2)).

       In general, in deciding a Rule 12(b)(6) motion to dismiss the court is limited to considering

only the pleadings. See Rondigo, LLC v. Twp. of Richmond, 641 F.3d 673, 682 (6th Cir. 2011)

(noting that “Rule 12(b)(6) scrutiny is limited to the pleadings”). However, without converting

the motion to one for summary judgment under Rule 56, a court may also consider “any exhibits

attached [to the Complaint], public records, items appearing in the record of the case and exhibits

attached to defendant’s motion to dismiss so long as they are referred to in the Complaint and are

central to the claims contained therein.” Bassett v. NCAA, 528 F.3d 426, 430 (6th Cir. 2008).

Thus, in addition to Roberts’s factual allegations in the amended complaint, the Court may also

consider the dashboard video from the camera on Trooper Belonga’s patrol cruiser of the

September 16, 2016 traffic stop—as Roberts refers to the video in the first amended complaint and

the traffic stop is central to Roberts’s complaint—and the transcripts of the December 8, 2016

preliminary examination and the February 3, 2017, circuit court motion hearing—as they are

public records of court proceedings. See Buck v. Thomas M. Cooley Law Sch., 597 F.3d 812, 816

(6th Cir. 2009).

                                            III. FACTS

       The following facts are taken from Roberts’s first amended complaint, Trooper Belonga’s

dash camera video, and the state-court transcripts.




                                                 4
       On September 6, 2016, at approximately 6:20 p.m., Trooper Belonga was parked in his

patrol car in the parking lot of a church on U.S. Highway 2 in downtown Rapid River, Michigan.

The road at that point is four lanes, with a left-hand passing lane in each direction. As Trooper

Belonga observed traffic, he noticed three vehicles traveling close together in the left-hand passing

lane, including a silver sedan and a silver van. None of the vehicles was passing a vehicle in the

right-hand lane or making a left-hand turn. Trooper Belonga pulled out of the church and initiated

a stop of the silver sedan for driving in the passing lane.

       Roberts was driving the silver sedan, which was registered to the Oklevueha Native

American Church (ONAC). Trooper Belonga approached the passenger side of the vehicle as

Roberts was attempting to exit the driver’s side door. Roberts told Trooper Belonga that he had

been following the silver van. Trooper Belonga asked Roberts if he would be willing to go back

to Trooper Belonga’s patrol car while Trooper Belonga checked everything out. Roberts agreed

to go to Trooper Belonga’s car. Soon after Roberts exited his vehicle, he told Trooper Belonga

that his license had been suspended, and Roberts volunteered that he had been raided three times

for providing cannabis oil. Roberts said that he did not have a medical marijuana card but he was

using the ONAC card. Roberts retrieved his ONAC card from his vehicle to show Trooper

Belonga, and he began to tell Trooper Belonga about making cannabis oil.

       Roberts got into Trooper Belonga’s patrol car and Trooper Belonga proceeded to question

Roberts. Trooper Belonga asked Roberts for permission to search the vehicle, and Roberts

consented to the search. Trooper Belonga’s partner, Trooper Lajimodiere, searched the vehicle

and found two bottles of oil in the trunk. Trooper Lajimodiere also found a syringe with “Simpson

oil” underneath the front passenger seat. Trooper Belonga field tested the liquids in the bottles

and one of them tested positive for marijuana. Roberts told Trooper Belonga that it takes a large



                                                  5
amount of marijuana to produce concentrated oil. Trooper Belonga took that oil and told Roberts

that he would be doing a report. Roberts was released at the conclusion of the stop.

       Roberts was subsequently charged in Delta County with possession with intent to deliver

a controlled substance, a four-year felony. M.C.L. § 333.7401(2)(c). On December 8, 2016,

District Judge Steven C. Parks conducted a preliminary examination to determine whether there

was probable cause to bind Roberts over for further proceedings in the circuit court. The

prosecutor presented testimony from Trooper Belonga regarding the stop of Roberts; the search of

his vehicle; the field test results showing that the oil contained marijuana; and Roberts’s

admissions that the items belonged to him, that he had intended to deliver them to a woman in

Mackinaw City, and that he created them. Roberts’s counsel cross-examined Trooper Belonga on

these issues. At the conclusion of the hearing, Judge Parks found probable cause for bind-over to

circuit court. (ECF No. 32-3 at PageID.257.)

       On February 3, 2017, Delta County Circuit Court Judge John B. Economopoulos held a

hearing on two motions that Roberts filed. The first motion concerned the validity of the traffic

stop, and the second motion requested amendment of Roberts’s bond conditions to permit him to

use marijuana for medicinal purposes. As to the first motion, Trooper Belonga testified about the

circumstances surrounding the stop and was cross-examined by Robert’s counsel.            At the

conclusion of the hearing, Judge Economopoulos found that “Trooper Belonga did have probable

cause to believe that the defendant violated a traffic law and therefore the decision to stop the

automobile under those circumstances was lawful and reasonable.”             (ECF No. 32-5 at

PageID.289.) Before turning to the bond motion, Judge Economopoulos dismissed Trooper

Belonga, noting that “this issue doesn’t involve you.” (Id.) Judge Economopoulos then heard

argument from Wickman and Roberts’s counsel regarding the merits of the bond conditions motion



                                                6
and, for a number of reasons, including that Roberts did not currently have medical marijuana

privileges under the Michigan Medical Marijuana Act (MMMA) and had a prior marijuana-related

misdemeanor conviction, denied Roberts’s motion to amend bond. (Id. at PageID.302.)

       Subsequently, after Roberts filed “more Motions to Dismiss and only after approximately

three hours of oral argument, when the Court was at the cusp of dismissing the action . . . Delta

county agreed to dismiss the charges.” (ECF No. 25 at PageID.138.)

                                        IV. DISCUSSION

       As mentioned above, the Court considers Roberts’s first amended complaint (ECF No. 25)

the operative pleading and, therefore, will grant Roberts’s motion to amend and deny the

Prosecutor’s Office and Wickman’s motion to strike.

       In addition to adding new claims, the first amended complaint drops the Prosecutor’s

Office and adds “Jon [sic] Doe Delta County Prosecutor” and “John Doe Michigan State Trooper

Supervisor” as Defendants. Although Roberts omits the MSP from the caption, because the first

amended complaint continues to refer to the MSP, the Court will address the propriety of Roberts’s

claims directed at the MSP.

A.     The MSP and Trooper Belonga’s Motion to Dismiss

       1.      Eleventh Amendment

       To the extent the MSP remains a Defendant in the first amended complaint, Roberts’s

claims against the MSP are barred by Eleventh Amendment immunity. It is well established that

the MSP is an agency of the State of Michigan and is thus protected by sovereign immunity.

Lavrack v. City of Oak Park, No. 98-1142, 1999 WL 801562, at *2 (6th Cir. Sept. 28, 1999); see

also Stewart v. Muskegon Heights Police Dep’t, No. 1:12-CV-718, 2012 WL 4501256, at *2 (W.D.

Mich. Sept. 28, 2012) (holding that a claim against the Michigan State Police Forensic Science



                                                7
Division was bared by the Eleventh Amendment); Scott v. Michigan, 173 F. Supp. 2d 708, 714

(E.D. Mich. 2001) (finding the Michigan State Police Department is an arm of the State of

Michigan entitled to Eleventh Amendment immunity); Haddad v. Fromson, 154 F. Supp. 2d 1085,

1091 (W.D. Mich. 2001) (explaining that the Michigan State Police is a department of the State of

Michigan “created by statute,” and is thus entitled to Eleventh Amendment immunity) (citing

M.C.L. § 16.250), overruled on other grounds by Lapides v. Bd of Regents of the Univ. Sys. of Ga.,

535 U.S. 613, 122 S. Ct. 1640 (2002). Moreover, the Supreme Court has held that “a State is not

a person within the meaning of § 1983.” Will v. Mich. Dep’t of State Police. 491 U.S. 58, 64, 109

S. Ct. 2304 2308 (1989); see also Lavrack, 1999 WL 801562, at *2 (stating that the Michigan State

Police “is not a ‘person’ for purposes of § 1983”) (citing Howlett v. Rose, 496 U.S. 356, 383, 110

S. Ct. 2430, 2447 (1990)).

        Likewise, Roberts’s claims against Trooper Belonga in his official capacity are barred by

the Eleventh amendment. As the Supreme Court stated in Will, “a suit against a state official in

his or her capacity is not a suit against the official but rather is a suit against the officer’s office.”

491 U.S. at 71, 109 S. Ct. at 2312 (citing Brandon v. Holt, 469 U.S. 464, 471, 105 S. Ct. 873, 877

(1985)). “As such, it is no different from a suit against the State itself.” Id.

        2.      John Doe Michigan State Trooper Supervisor

        Roberts’s claim against newly-added Defendant John Doe, Michigan State Trooper

Supervisor is subject to dismissal as well. The only allegation pertaining to this John Doe

Defendant is as follows: “The Michigan State Police employ supervisors within their ranks for

various troopers. John Doe Michigan State Trooper Supervisor was Defendant Belonga’ [sic]

supervisor at all times relevant to this Complaint.” (ECF No. 25 at PageID.134.)




                                                    8
       Government officials may not be held liable for the unconstitutional conduct of their

subordinates under a theory of respondeat superior or vicarious liability in claims under § 1983.

Iqbal, 566 U.S. at 676, 129 S. Ct. at 1948; Monell v. New York City Dep’t of Soc. Servs., 436 U.S.

658, 691, 90 S. Ct. 2018, 2036 (1978). A claimed constitutional violation must be based upon

active unconstitutional behavior. Grinter v. Knight , 532 F.3d 567, 575–76 (6th Cir. 2008. The

acts of one’s subordinates are not enough; nor can supervisory liability be based on the mere failure

to act. Id. at 576; Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). Here, Roberts alleges

nothing more than John Doe was Trooper Belonga’s supervisor.

       In his response to the MSP and Trooper Belonga’s motion, Roberts states that John Doe is

actually Trooper Lajimodiere, whom transcripts and police reports show as the other

arresting/supervising officer. Roberts states that he intends to add Trooper Lajimodiere through

amendment, if one is allowed. (ECF No. 38 at PageID.344.) Amendment will not be allowed.

First, “[t]he Sixth Circuit strongly disfavors requesting leave to amend pleadings in responsive

briefs to motions to dismiss, as opposed to filing a separate, detailed motion to amend.” Rossi v.

SunTrust Mortg., Inc., No. 3:11-cv-01045, at *7 (M.D. Tenn. Dec. 29, 2011) (citing Begala v. PNC

Bank, Ohio, N.A., 214 F.3d 776, 785 (6th Cir. 2000)). Second, adding Trooper Lajimodiere to the

complaint would serve no purpose. As noted above, Roberts does not allege that the John Doe

supervisor actively engaged in any unconstitutional conduct. Absent a basis for individual

liability, any suit against Trooper Lajimodiere would be a suit against the State, barred by the

Eleventh Amendment.       Finally, Roberts simply has no basis for a claim against Trooper

Lajimodiere in his individual capacity. As noted above, Trooper Lajimodiere showed up on the

scene after Trooper Belonga had obtained consent from Roberts to search his vehicle. “A search

by police . . . does not violate the Fourth Amendment if ‘voluntary consent has been obtained,



                                                 9
either from the individual whose property is searched . . . or from a third party who possesses

common authority over the premises.’” Harajli v. Huron Twp., 365 F.3d 501, 506 (6th Cir. 2004)

(quoting Illinois v. Rodriguez, 497 U.S. 177, 181, 110 S. Ct. 2793, 2797 (1990)). Given Roberts’s

consent to the search, Roberts has no viable claim against Trooper Lajimodiere.

       3.      Trooper Belonga

       In his original complaint, Roberts alleged the following claims: (1) unlawful detention

under the Fourth Amendment based on the traffic stop (Count One); (2) unlawful seizure of the

cannabis oil under the Fourth Amendment (Count Two); (3) First Amendment retaliation based on

free exercise of religion (Count Three); (4) violation of Roberts’s First Amendment right to

freedom of religion (Count Four); (5) violation of Fourteenth Amendment right to due process

(Count Five); (6) malicious prosecution (apparently under state law) (Count Six); (7) violation of

substantive due process (Count Seven); and (8) Eighth Amendment violation (Count Eight). In

his first amended complaint, Roberts added the following claims: (1) violation of the Michigan

Persons with Disabilities Civil Rights Act (PWDCRA), specifically, M.C.L. § 37.1402 (Count

Nine); (2) violation of the Equal Protection Clause and 42 U.S.C. § 1981(Count Ten); (3) First

Amendment retaliation (Count Eleven); (4) malicious prosecution in violation of the Fourteenth

Amendment (Count Twelve); and (5) deliberately indifferent policies, practices, customs, training,

and supervision in violation of the Fourth, Fourteenth, and First Amendments and 42 U.S.C. §

1981 (Count Thirteen).

       Roberts is correct that Eleventh Amendment immunity does not apply to claims asserted

against individual state actors in their individual capacities. See Foulks v. Ohio Dep’t of Rehab.

& Corr., 713 F.2d 1229, 1233 (6th Cir. 1983). And, Roberts alleges that he is suing Trooper

Belonga in his individual capacity. (ECF No. 25 at PageID.134.) Nonetheless, Trooper Belonga



                                               10
moves for dismissal of these claims on the basis of qualified immunity and because Roberts fails

to state viable claims. Roberts’s claims fail for these and other reasons.

                  a.        Roberts Has Abandoned Most of His Claims

         First, fairly read, the only two claims that Roberts specifically addresses in his response to

the MSP’s and Trooper Belonga’s motion are his claims for malicious prosecution and improper

seizure. Moreover, as to those claims, it is not entirely clear whether Roberts intends to address

his § 1983 malicious prosecution claim, his state-law malicious prosecution claim, or both, as he

fails to cite Sixth Circuit or Michigan case law discussing the elements of such claims. In any

event, giving Roberts the benefit of the doubt, the Court will address malicious prosecution under

both § 1983 and Michigan law. In addition, as for the illegal seizure claim, although Roberts

provides essentially no analysis of the claim, the Court will address it on the merits. As to all other

claims—those as to which Roberts fails to mention, let alone provide any substantive analysis—

the Court deems them abandoned. 3 See Ullmo v. Ohio Turnpike & Infrastructure Comm’n, 126

F. Supp. 3d 910, (N.D. Ohio 2015) (deeming “abandoned” claims as to which the plaintiff failed

to respond to the defendant’s arguments); Bazinski v. JPMorgan Chase Bank, N.A., No. 13-14337,

2014 WL 1405253, at *2 (E.D. Mich. Apr. 11, 2014) (“Claims left to stand undefended against a

motion to dismiss are deemed abandoned.”). 4


3
  In one section, captioned “Mr. Robert’s [sic] Rights Were Violated by Defendants and Defendants Should Be Held
Accountable,” Roberts discusses his and the ONAC’s religious beliefs and use of medicinal marijuana for healing
purposes. Roberts fails to articulate how such discussion supports his First Amendment-based claims. Roberts fails
to cite a single case in that section explaining how Trooper Belonga’s seizure of the cannabis oil, with probable
cause, violated Roberts’s First Amendment rights to freely exercise his religion or why such rights would trump the
existence of probable cause.
 4
   Even if Roberts had not abandoned most of his claims, the Court would conclude that they fail on the merits for
various reasons. By way of example: (1) to the extent Roberts claims that the traffic stop was unlawful, he is estopped
from relitigating the issue because he had a full and fair opportunity to litigate the issue in state court, the issue was
actually litigated in the criminal case, and Roberts fails to allege (and the dash camera video and transcripts of the
state-court hearing refute) that Trooper Belonga made material false statements about the facts underlying the traffic
stop, see Spencer v. Cty. of Huron, 717 F. App’x 555, 557–58 (6th Cir. 2017) (applying Michigan law of collateral
estoppel); (2) Roberts’s allegations of retaliation are based on nothing more than unsupported conclusions without
any basis to infer that Trooper Belonga engaged in retaliatory conduct, particularly when the traffic stop was valid

                                                           11
                   b.      Roberts Fails to Establish Malicious Prosecution Under Federal and
                           State Law

         As noted, Roberts argues that his malicious prosecution claim should not be dismissed.

Although Roberts omits any discussion of his malicious prosecution claim under either federal or

state law, the Court will analyze the claim under both laws.

         In the Sixth Circuit, a malicious prosecution claim arises under the Fourth Amendment.

 Sykes v. Anderson, 625 F.3d 294, 308 (6th Cir. 2010). The elements of such claim are: “(1) a

 criminal prosecution was initiated against the plaintiff, and the defendant made[,] influenced, or

 participated in the decision to prosecute; (2) there was a lack of probable cause for the criminal

 prosecution; (3) the plaintiff suffered a deprivation of liberty, as understood under Fourth

 Amendment jurisprudence, apart from the initial seizure; and (4) the criminal proceeding was

 resolved in the plaintiff’s favor.” Sanders v. Jones , 845 F.3d 721, 728 (6th Cir. 2017) (citing

 Sykes, 625 F.3d at 309–10).

         Roberts’s § 1983 claim fails because he cannot show lack of probable cause for the criminal

 prosecution. Federal courts must “give preclusive effect to state-court judgments whenever the

 courts of the State from which the judgment emerged would do so.” Haring v. Prosise , 462 U.S.

 306, 313, 103 S. Ct. 2368, 2373 (1983) (quoting Allen v. McCurry, 449 U.S. 90, 96, 101 S. Ct.


and Trooper Belonga’s seizure of the cannabis oil was supported by probable cause; (3) Roberts alleges no facts
supporting a procedural due process claim, he does not allege conduct by Trooper Belonga that “shocks the
conscience” for purposes of a substantive due process claim, see Puckett v. Lexington-Fayette Urban Cty. Gov’t, 566
F. App’x 462, 472 (6th Cir. 2014), and reliance on “the more generalized notion of substantive due process” is
unwarranted because all of the interests that Roberts asserts are “protected under an ‘explicit textual source of
constitutional protection’” id. (citing Graham v. Connor, 490 U.S. 386, 395, 109 S. Ct. 1865, 1871 (1989)); (4) any
claim based on Roberts’s bond conditions or the imposition of a bond condition prohibiting Roberts from using
marijuana while on bond fails as to Trooper Belonga because Roberts alleges no fact indicating that Trooper Belonga
had anything to do with imposing Roberts’s bond conditions; (5) Roberts’s Eighth Amendment claim fails because
that amendment applies only to convicted prisoners, see Phelps v. Coy, 286 F.3d 295, 299 (6th Cir. 2002), and Roberts
admits that the charge against him was dismissed before trial; (6) Roberts has no claim under § 1981 as discrimination
on the basis of religion is not actionable under the statute, Saint Francis Coll. V. Al-Khazraji, 481 U.S. 604, 613, 107
S. Ct. 2022, 2028 (1987); Runyon v. McCrary, 427 U.S. 160, 167–68, 96 S. Ct. 2586, 2593 (1976); and (7) the
provision that Roberts cites in support of his PWDCRA claim, M.C.L. § 37.1402, pertains to prohibited practices in
educational institutions.

                                                          12
411, 415 (1980)). The Sixth Circuit has held that “[w]here a party has had a full and fair

opportunity to litigate an issue in earlier state proceedings, he is precluded from relitigating the

same issue in a later federal case.” Coogan v. City of Wixom, 820 F.2d 170, 175 (6th Cir. 1987)

(internal quotation marks omitted), overruled on other grounds by Frantz v. Vill. of Bradford, 245

F.3d 869, 874 (6th Cir. 2001). In Coogan, the court held that because the plaintiff had contested

the issue of probable cause at his preliminary examination and had the right to call witnesses and

cross-examine the state’s witnesses, the plaintiff was foreclosed from relitigating probable cause

in a subsequent § 1983 action. Id.

      Under Michigan law, collateral estoppel applies when (1) there is an identity of parties

across the proceedings, (2) there was a valid, final judgment in the first proceeding, (3) the same

issue was actually litigated and necessarily determined in the first proceeding, and (4) the party

against whom the doctrine is asserted had a full and fair opportunity to litigate the issue in the

earlier proceeding. Darrah v. City of Oak Park, 255 F.3d 301, 311 (6th Cir. 2001) (citing People

v. Gates, 434 Mich. 146, 154–57, 452 N.W.2d 627, 630–31 (1990)). Michigan courts have

applied collateral estoppel to bar relitigation of an issue in a civil case that was determined in a

prior criminal trial. See Webb v. City of Taylor, No. 236153, 2002 WL 31947931, at *4 (Mich.

Ct. App. Dec. 3, 2002). Moreover, Michigan courts have held that mutuality is not required when

collateral estoppel is used defensively. Monat v. State Farm Ins. Co., 469 Mich. 679, 691–92,

677 N.W.2d 843, 850 (2004).

      In the instant case, all of the requirements of collateral estoppel, or issue preclusion, are

met with regard to probable cause. That is, following an evidentiary hearing, District Judge Parks

found that probable cause supported the drug charge; the issue of probable cause was actually

litigated and necessarily determined in the criminal case; and Roberts had a full and fair



                                                13
opportunity to litigate the issue by cross-examining the prosecution’s witness, Trooper Belonga,

and calling his own witnesses, had his counsel decided to do so.

      The Sixth Circuit has held that a state-court probable cause determination at a preliminary

examination is not always preclusive. That is, “[t]o the extent that a plaintiff in a § 1983 cause

of action can point to instances where the consideration of falsehoods or the omission of material

exculpatory evidence could have colored a state-court judge’s probable-cause determination,

there is no requirement that the initial finding be given preclusive effect in the federal-court

action.” Autrey v. Stair, 512 F. App’x 572, 579 (6th Cir. 2013); see also Harcz v. Boucher, 763

F. App’x 536, 544 (6th Cir. 2019) (“[A] prior probable cause finding does not prevent a plaintiff

from relitigating probable cause where the plaintiff claims that the witness who testified at the

state proceeding misstated or knowingly misrepresented facts used to establish probable cause.”

(citing Darrah, 255 F.3d at 311)). The Court notes that Roberts alleges that he was prosecuted

“for the known to be false allegations of delivery or manufacturing of a controlled substance,”

(ECF No. 25 at PageID.156), but such allegation is conclusory and unsupported by factual

content. Roberts does not allege that Trooper Belonga misstated facts or testified falsely during

the preliminary examination and, based on its review of the dash camera video and the hearing

transcript, the Court is unable to discern that Trooper Belonga made a false or misleading

statement during the preliminary examination. In fact, Roberts concedes that the cannabis oil that

Trooper Belonga seized contained marijuana and that he had previously delivered some oil to a

woman in Mackinaw City. Instead, Roberts’s false charge allegation is based on his assertion

that he had an affirmative defense to the charge under § 8 of the MMMA. But this argument

misapprehends the nature of probable cause. Section 8 of the MMMA provides an affirmative

defense to criminal prosecution, and “if a defendant raises a § 8 defense, there are no material



                                               14
questions of fact, and the defendant ‘shows the elements listed in subsection (a),’ then the

defendant is entitled to dismissal of the charges following the evidentiary hearing.” People v.

Kolanek, 491 Mich. 382, 412, 817 N.W.2d 528, 545 (2012) (quoting M.C.L. § 333.26428(b)).

Roberts concedes that he told Trooper Belonga that he did not have a valid MMMA card, and,

having concluded that the cannabis oil tested positive for marijuana, Trooper Belonga had

probable cause; he was not required to delve into whether Roberts had an affirmative defense

under § 8 of the MMMA:

       [I]t is clear that a police officer is not required to inquire into facts and
       circumstances in an effort to discover if the suspect has an affirmative defense. The
       officer may not ignore information which becomes available in the course of
       routine investigations, but it is not a routine part of the prearrest investigation for
       police officers to inquire into affirmative defenses.

Fridley v. Horrighs, 291 F.3d 867, 873 (6th Cir. 2002); see also Harvey v. Carr, 616 F. App’x

826, 829 (6th Cir. 2015) (noting that officers need not “conduct pre-arrest quasi-trials whenever

an investigative target asserts a purported legal excuse for his actions”) (internal quotation marks

and brackets omitted). In fact, the affirmative defense set forth in § 8 of the MMMA—which

requires proof of several facts—is not the type of affirmative defense that would be clearly and

readily apparent to an officer during a routine traffic stop. See M.C.L. § 333.36428(a)(1)–(3).

That Roberts was ultimately able to establish a § 8 affirmative defense after an evidentiary hearing

does not negate the state court’s finding of probable cause. See Johnson v. Williams, No. 14-

12790, 2016 WL 11472646, at *5 (E.D. Mich. Feb. 23, 2016) (concluding that while the fact that

the plaintiff was in possession of an application and a physician’s certification “might be relevant

to an affirmative defense under § 8 of the Act, M.C.L. § 333.26428, it does not immunize an

individual who does not meet the requirements of § 4 from arrest, prosecution, or search”), report

and recommendation adopted, 2016 WL 1425706.



                                                 15
        Roberts’s § 1983 malicious prosecution claim against Trooper Belonga fails for

another reason: the first amended complaint does not allege that Trooper Belonga made,

influenced, or participated in the decision to initiate the prosecution.         During the

preliminary examination, Trooper Belonga testified that he did a report and sent it to the

prosecutor. (ECF No. 32-3 at PageID.252.) Such conduct will not give rise to liability on

a § 1983 malicious prosecution claim. Sixth Circuit law is “absolutely clear . . . that an

officer will not be deemed to have commenced a criminal proceeding against a person

when the claim is predicated on the mere fact that the officer turned over to the prosecution

the officer’s truthful materials.” Sykes, 625 F.3d at 314 (italics added). Here, nothing in

the first amended complaint or the other materials suggests that Trooper Belonga did

anything other than turning over his apparently truthful report to the prosecutor. Such is

not a basis for liability. See Sampson v. Vill. Of Mackinaw City, 685 F. App’x 407, 417–

18 (6th Cir. 2017).

        Under Michigan law, to succeed on a malicious prosecution claim, a plaintiff must prove

that:

        (1) the defendant has initiated a criminal prosecution against him, (2) the criminal
        proceedings terminated in his favor, (3) the private person who initiated or
        maintained the prosecution lacked probable cause for his actions, and (4) the action
        was undertaken with malice or a purpose in instituting the criminal claim other than
        bringing the offender to justice.

Miller v. Sanilac Cty., 606 F.3d 240, 248 (6th Cir. 2010) (quoting Walsh v. Taylor, 263 Mich. App.

618, 633–34, 689 N.W.2d 506, 516–17 (2004)). In Michigan, “[d]ue to the important state policy

of encouraging citizens to report possible criminal violations within their knowledge, a defendant

cannot be held liable for malicious prosecution unless he took some active role in instigating the

prosecution.” Rivers v. Ex-Cell-O Corp., 100 Mich. App. 824, 832–33, 300 N.W.2d 420, 424



                                                 16
(1980). There can be no liability if the defendant “made full and fair disclosure of all of the

material facts within his knowledge to the prosecutor, and the prosecuting attorney recommends a

warrant.” Id. at 833, 300 N.W.2d at 424. In such case, the defendant “has not ‘instituted’ the

charge.” Id. (quoting Renda v. Int’l Union, UAW, 366 Mich. 58, 83–87, 114 N.W. 343, 355–56

(1962)). Thus, private individuals and police officers can be liable “only if they knowingly furnish

false information that the prosecutor relies and acts upon in initiating criminal proceedings.”

Disney v. City of Dearborn, No. 2:06-CV-12795, 2006 WL 2193029, at *4 (E.D. Mich. Aug. 2,

2006) (citing Matthews v. Blue Cross & Blue Shield of Mich., 456 Mich. 365, 385–90, 572 N.W.2d

603, 613–15 (1998)).

       Roberts’s state-law malicious prosecution claim fails for the same reason as his § 1983

malicious prosecution claim. That is, he is estopped from relitigating the prior state-court probable

cause determination. Moreover, Roberts alleges no fact showing that Trooper Belonga failed to

make full and fair disclosure of all the material facts within his knowledge to the prosecutor.

                c.     Roberts’s Unlawful Seizure Claim Fails

       In Count Two, Roberts alleges that Trooper Belonga violated his Fourth Amendment right

to be free of unreasonable seizures by seizing the cannibis oil during the traffic stop. “In general,

like seizures of the person, seizures of personal property require probable cause.” Farm Labor

Org. Comm. v. Ohio State Highway Patrol, 308 F.3d 523, 543 (6th Cir. 2002). As with the

malicious prosecution claims, the state-court’s prior determination of probable cause precludes

Roberts from relitigating the issue in federal court. Accordingly, this claim fails.

                d.     Trooper Belonga is Entitled to Qualified Immunity

       Trooper Belonga argues that he is entitled to qualified immunity on Roberts’s claims. The

Court agrees.



                                                 17
       “Under the doctrine of qualified immunity, ‘government officials performing discretionary

functions generally are shielded from liability for civil damages insofar as their conduct does not

violate clearly established statutory or constitutional rights of which a reasonable person would

have known.’” Phillips v. Roane Cty., 534 F.3d 531, 538 (6th Cir. 2008) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 2738 (1982)). Once a defendant raises the qualified

immunity defense, the burden shifts to the plaintiff to demonstrate that the defendant officer

violated a right so clearly established “that every ‘reasonable official would have understood that

what he [was] doing violate[d] that right.’” Ashcroft v. al-Kidd, 563 U.S. 731, 741, 131 S. Ct.

2074, 2083 (2011) (quoting Anderson v. Creighton, 483 U.S. 635, 640, 107 S. Ct. 3034, 3039

(1987)). The analysis entails a two-step inquiry. Martin v. City of Broadview Heights, 712 F.3d

951, 957 (6th Cir. 2013). First, the court must “determine if the facts alleged make out a violation

of a constitutional right.” Id. (citing Pearson v. Callahan, 555 U.S. 223, 232, 129 S. Ct. 808, 815–

16 (1982). Second, the court asks if the right at issue was “‘clearly established’ when the event

occurred such that a reasonable officer would have known that his conduct violated it.” Id. (citing

Pearson, 555 U.S. at 232, 129 S. Ct. at 816). A court may address these steps in any order. Id.

(citing Pearson, 555 U.S. at 236, 129 S. Ct. at 818). Thus, an officer is entitled to qualified

immunity if either step of the analysis is not satisfied. See Citizens in Charge, Inc. v. Husted, 810

F.3d 437, 440 (6th Cir. 2016).

       Roberts fails to show that Trooper Belonga violated Roberts’s clearly established rights.

“A government official will be liable for the violation of a constitutional right only if the right was

clearly established . . . in light of the specific context of the case.” Hearring v. Sliwowski, 712

F.3d 275, 279 (6th Cir. 2013) (internal quotation marks omitted). Roberts’s central argument, as

the Court understands it, is that, although Roberts told Trooper Belonga that he did not possess a



                                                  18
valid card under § 4 of the MMMA, Trooper Belonga lacked probable cause to seize the cannabis

oil because Roberts had a valid defense under § 8 of the MMMA and because the cannabis oil was

part of his religious practice as a member of the ONAC. Roberts cites no case that would have put

a reasonable police officer in Trooper Belonga’s position at the time he made the traffic stop on

notice that he lacked probable cause to seize the cannabis oil, which tested positive for marijuana.

Cf. United States v. Barnes, 677 F. App’x 271, 276–77 (6th Cir. 2017) (holding that the Controlled

Substances Act did not substantially burden the defendant’s religious practice as a member of the

ONAC faith for purposes of the Religious Freedom Restoration Act of 1993, 42 U.S.C. § 2000bb

et seq.). Accordingly, Roberts’s claims against Trooper Belonga are barred by qualified immunity.

B.     Prosecutor Wickman and John Doe Prosecutor

       1.   Prosecutor Wickman

       In moving to dismiss, Wickman argued that she is entitled to absolute prosecutorial

immunity as to all of Roberts’s federal- and state-law claims. The Court agrees.

       Prosecutors are entitled to absolute immunity for their actions in prosecuting criminal

conduct. The Supreme Court embraces a functional approach to determining whether a prosecutor

is entitled to absolute immunity. Kalina v. Fletcher, 522 U.S. 118, 127, 118 S. Ct. 502, 508 (1997);

Burns v. Reed, 500 U.S. 478, 486, 111 S. Ct. 1934, 1939 (1991); accord Koubriti v. Convertino,

593 F.3d 459, 467 (6th Cir. 2010); Lomaz v. Hennosy, 151 F.3d 493, 497 (6th Cir. 1998). Under

a functional analysis, a prosecutor is absolutely immune when performing the traditional functions

of an advocate. Kalina, 522 U.S. at 130, 118 S. Ct. at 509; Spurlock v. Thompson, 330 F.3d 791,

797 (6th Cir. 2003). The Supreme Court has held that a prosecutor is absolutely immune for the

initiation and pursuit of a criminal prosecution. Imbler v. Pachtman, 424 U.S. 409, 431, 96 S. Ct.

984, 995 (1976); Lomaz, 151 F.3d at 497. Acts which occur in the course of the prosecutor’s role



                                                19
as advocate are entitled to protection of absolute immunity, in contrast to investigatory or

administrative functions that are normally performed by a detective or police officer, which are

not accorded absolute immunity. Buckley v. Fitzsimmons, 509 U.S. 259, 273, 276–78, 113 S. Ct.

2606, 2615, 2617 (1993); Grant v. Hollenbach, 870 F.2d 1135, 1137 (6th Cir. 1989). In the Sixth

Circuit, the focus of the inquiry is how closely related the prosecutor’s conduct is to her role as an

advocate intimately associated with the judicial phase of the criminal process. Spurlock, 330 F.3d

at 797; Ireland v. Tunis, 113 F.3d 1435, 1443 (6th Cir. 1997).

       Roberts’s allegations in this first amended complaint, scant as they are, show that at all

times Wickman was acting in her role as an advocate prosecuting a criminal case. Roberts attempts

to avoid absolute immunity by alleging that Wickman “performed the administrative task of giving

faulty legal advice to the Court and the Police Defendants,” (ECF No. 25 at PageID.136) and

arguing in his response to Wickman’s motion that in proposing bond restrictions, Wickman was

“operating as [a] medical practitioner[].” (ECF No. 18 at PageID.79.) Roberts fails to avoid

absolute immunity. There is no factual support in the first amended complaint supporting

Roberts’s conclusory allegation that Wickman gave legal advice to Trooper Belonga (or any other

law enforcement officer), and the assertion that Wickman gave legal advice to the court is a

mischaracterization of Wickman acting in her role as an advocate. And, Robert’s “medical

practitioner” argument is absurd. In arguing for, and opposing Roberts’s motion to modify his

bond conditions, Wickman was acting as an advocate. See Ghaith v. Rauschenberger, 493 F.

App’x 731, 739 n.4 (6th Cir. 2012) (stating that conduct of “appearing at a bond hearing and

arguing against a reduction in bond . . . would be shielded by absolute prosecutorial immunity . . .

since [the prosecutors] were acting as advocates”).




                                                 20
       Finally, because “Michigan standards for prosecutorial immunity are the same as federal

standards,” West Mich. Film LLC v. Metz, No. 319119, 2015 WL 404933, at *4 (Mich. Ct. App.

Jan. 29, 2015) (citing Bischoff v. Calhoun Cty. Prosecutor, 173 Mich. App. 802, 807–08, 434

N.W.2d 249, 251–52 (1988)), absolute immunity bars Roberts’s state-law claims against

Wickman.

       2.   John Doe Delta County Prosecutor

       Roberts alleges that John Doe Delta County Prosecutor was the elected Prosecutor of Delta

County at the time of the offense was committed and that Roberts is suing this Defendant in his

official and personal capacity. Roberts alleges that “John Doe Elected Prosecutor and Prosecutor

Wickman . . . pressed charges against Plaintiff’s [sic] Roberts that do not exist under Michigan

law.” (ECF No. 25 at PageID.136.) To the extent that Roberts alleges that the Delta County

Prosecutor was involved in prosecuting Roberts, Roberts’s claims are barred by absolute

immunity. If, on the other hand, Roberts intended to name the Delta County Prosecutor as the

policymaker for the Delta County Prosecutor’s Office for purposes of asserting a claim pursuant

to Monell v. Department of Social Services of City of New York, 436 U.S. 658, 98 S. Ct. 2018

(1978), his allegations are wholly conclusory, as they fail to allege any specific policy, practice,

or custom that violated Roberts’s constitutional rights. See Ctr. for Bio-Ethical Reform, Inc. v.

Napolitano, 648 F.3d 365, 372–73 (6th Cir. 2011) (stating that “vague and conclusory allegations

and arguments” are insufficient to establish the existence of a policy); Taylor v. Stuck, No. 11-

15683, 2012 WL 1048643, at *4 (E.D. Mich. Mar. 28, 2012) (“To survive the City’s Motion to

Dismiss, Plaintiff must allege more than the conclusory legal statement that the City’s ‘policy,

practice, and customs’ caused Plaintiff injury.”). Moreover, to the extent that the alleged policy

pertains to bond conditions, in Michigan it is for the court, not the prosecutor, to determine what



                                                21
bond conditions are “reasonably necessary.” Mich. Ct. R. 6.106(D). Accordingly, any policy or

custom of the prosecutor’s office could not have violated Roberts’s constitutional rights.

                                        V. CONCLUSION

       For the foregoing reasons, the Court will grant Roberts’s motion to amend; deny

Wickman’s and the Prosecutor’s Office motion to strike; grant Trooper Belonga and the MSP’s

motion to dismiss; and, treating Wickman and the Prosecutor’s Office’s opposition to Roberts’s

motion to amend as a motion to dismiss, dismiss all claims against Wickman and John Doe

Prosecutor.

       An Order consistent with this Opinion will enter.



Dated: August 19, 2019                                       /s/ Gordon J. Quist
                                                            GORDON J. QUIST
                                                      UNITED STATES DISTRICT JUDGE




                                                22
